 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   LUIS RENTERIA,                                1:18-cv-00497-LJO-GSA-PC
12                Plaintiff,                       FINDINGS AND RECOMMENDATIONS,
                                                   RECOMMENDING THAT THIS CASE
13        vs.                                      BE DISMISSED, WITHOUT PREJUDICE,
14
                                                   FOR PLAINTIFF’S FAILURE TO
     KABIR MATHARU, et al.,                        PROSECUTE
15               Defendants.                       OBJECTIONS, IF ANY, DUE WITHIN
16                                                 FOURTEEN DAYS

17

18

19

20   I.     BACKGROUND

21          Luis Renteria (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis in this

22   civil rights action pursuant to 42 U.S.C. § 1983. On April 12, 2018, Plaintiff filed the

23   Complaint commencing this action. (ECF No. 1.) On May 29, 2018, Plaintiff filed the First

24   Amended Complaint as a matter of course. (ECF No. 15.) On December 14, 2018, the court

25   issued a screening order dismissing the First Amended Complaint for violation of Local Rule

26   220 and failure to state a claim, with leave to amend. (ECF No. 22.) On March 6, 2019,

27   Plaintiff filed the Second Amended Complaint, which awaits the court’s requisite screening

28   under 28 U.S.C. § 1915. (ECF No. 27.)

                                                    1
 1   II.    FINDINGS
 2          On May 21, 2019, the court issued an order (“Order”) denying Plaintiff’s motion for
 3   preliminary injunction filed on April 15, 2019. (ECF No. 32.) The Order was served upon
 4   Plaintiff at his last known address at the Los Angeles County Jail in Los Angeles, California.
 5   (Id. see notice of conventional service.) On June 8, 2019, the United States Postal Service
 6   returned the Order as undeliverable. (Court Docket.) A notation on the envelope indicated that
 7   the mail was “Not Deliverable as Addressed, Unable to Forward.” (Id.)
 8          Plaintiff has not notified the court of any change in his address. Absent such notice,
 9   service at a party’s prior address is fully effective. Local Rule 182(f). Pursuant to Local Rule
10   183(b), a party appearing in propria persona is required to keep the court apprised of his or her
11   current address at all times. Local Rule 183(b) provides:
12                  “A party appearing in propria persona shall keep the Court and
                    opposing parties advised as to his or her current address. If mail
13                  directed to a plaintiff in propria persona by the Clerk is returned
                    by the U.S. Postal Service, and if such plaintiff fails to notify the
14                  Court and opposing parties within sixty-three (63) days thereafter
                    of a current address, the Court may dismiss the action without
15                  prejudice for failure to prosecute.”
16          In this case, more than sixty-three days have passed since Plaintiff’s mail was returned
17   and he has not notified the court of a current address.
18          In determining whether to dismiss an action for lack of prosecution, the court must
19   consider several factors: (1) the public’s interest in expeditious resolution of litigation; (2) the
20   court’s need to manage its docket; (3) the risk of prejudice to the respondents; (4) the public
21   policy favoring disposition of cases on their merits; and (5) the availability of less drastic
22   alternatives. Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986); Omstead v. Dell, 594
23   F.3d 1081, 1084 (9th Cir. 2010). The court finds that the public’s interest in expeditiously
24   resolving this litigation and the court’s interest in managing the docket weigh in favor of
25   dismissal, as this case has been pending since April 12, 2018. The court cannot hold this case
26   in abeyance indefinitely based on Plaintiff’s failure to notify the court of his address. The third
27   factor, risk of prejudice to respondents, also weighs in favor of dismissal, since a presumption
28   of injury arises from the occurrence of unreasonable delay in prosecuting an action. Anderson

                                                      2
 1   v. Air West, 542 F.2d 522, 524 (9th Cir. 1976); In re Phenylpropanolamine (PPA) Products
 2   Liability Litigation, 460 F.3d 1217, 1228-29 (9th Cir. 2006). The fourth factor, public policy
 3   favoring disposition of cases on their merits, is greatly outweighed by the factors in favor of
 4   dismissal discussed herein. Finally, given the court’s inability to communicate with Plaintiff
 5   based on Plaintiff’s failure to keep the court apprised of his current address, no lesser sanction
 6   than dismissal of the case is feasible. However, inasmuch as the dismissal being considered in
 7   this case is without prejudice, the court is stopping short of issuing the harshest possible
 8   sanction of dismissal with prejudice.
 9             Based on this analysis, the court finds that this case should be dismissed, without
10   prejudice, for Plaintiff’s failure to prosecute.
11   III.      RECOMMENDATIONS
12             Based on the foregoing, the court HEREBY RECOMMENDS that:
13             1.     This case be DISMISSED without prejudice, based on Plaintiff’s failure to
14                    prosecute; and
15             2.     The Clerk of Court be directed to close this case.
16             These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. ' 636(b)(l). Within fourteen
18   (14) days after the date of service of these findings and recommendations, Plaintiff may file
19   written objections with the court.       Such a document should be captioned “Objections to
20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may waive the right to appeal the District Court’s order.
22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23
     IT IS SO ORDERED.
24

25          Dated:   August 20, 2019                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
26

27

28


                                                        3
